Exhibit 10.6
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement is entered into between CNA
Financial Corporation (the “Company”) and Thomas F. Motamed (the “Executive”),
as of October 24, 2008 (the “Amendment”).
     WHEREAS, the Company and the Executive previously entered into an
Employment Agreement, dated May 22, 2008 (the “Employment Agreement”). Terms not
otherwise defined herein shall have the meaning ascribed to them in the
Employment Agreement;
     WHEREAS, the Company and the Executive now intend that the Executive shall
commence employment with the Company on January 1, 2009, rather than June 8,
2009; and
     WHEREAS, in connection with the Executive’s earlier commencement of
employment, the Company and the Executive wish to (i) amend the Employment
Agreement in accordance with Section 22(c) of the Employment Agreement, and
(ii) agree on certain activities that are to occur between the effective date of
this Amendment and the Executive’s Commencement Date, as hereinafter set forth;
     NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in the Employment Agreement, as amended, and
for other

1



--------------------------------------------------------------------------------



 



good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Section 1 of the Employment Agreement is hereby amended by replacing
“Monday, June 8, 2009” with “Thursday, January 1, 2009”.
     2. Because the financial markets are closed on January 1, 2009, however,
Sections 3(d) and 3(e)(i) of the Employment Agreement are hereby amended so that
the grants of SARs and RSUs thereunder that were to be made on the Commencement
Date shall instead be made the first business day following the Commencement
Date. In addition, Section 3(e)(ii) of the Employment Agreement is hereby
amended so that the grant of RSUs thereunder that was to be made on the
Commencement Date (x) shall instead be made in the first calendar quarter of
2009, (y) shall be made on terms and conditions that are consistent with the
Employment Agreement (including, without limitation, Section 3(e)(ii) thereof)
and otherwise no less favorable to the Executive than those that apply to
corresponding grants to other senior executive officers of the Company and
(z) in the third sentence the phrase “Commencement Date” shall be replaced with
the phrase “date of grant”.
     3. Section 6.3(d) of the Employment Agreement is hereby amended by
replacing “June 8, 2009” with “January 1, 2009”.

2



--------------------------------------------------------------------------------



 



     4. From the effective date of this Amendment until December 31, 2008, the
Executive agrees to participate in orientation activities at the Executive’s
convenience, which may include receiving written materials, meeting with
representatives of the CNA Companies at the convenience of the Executive, and
similar activities. In connection with such orientation activities, the Company
shall not cause the Executive to take any actions that would violate the
Restrictive Covenants.
     5. The Executive agrees that, from and after the effective date of this
Amendment, he shall not reveal to or utilize for the benefit of, any person or
entity other than the CNA Companies or any of their Affiliates, Confidential
Information that he acquires during the course of or as a result of his
orientation with the Company pursuant to this Amendment and that relates to
(x) the CNA Companies and any of their Affiliates or (y) the CNA Companies’
customers, employees, agents, brokers and vendors. The Executive acknowledges
that all such Confidential Information is commercially valuable and is the
property of the CNA Companies. Notwithstanding the foregoing, however, such
Confidential Information may be used and disclosed to the extent permitted under
Section 7(a) of the Employment Agreement.
     6. In the third sentence of Section 17(a) of the Employment Agreement,
(x) the phrase “(as amended)” shall be replaced with the phrase “(as amended,
waived, or released)” wherever it appears, and (y) the phrase “(as amended,
waived or released)” shall be added after each of the phrases “March 2, 2008”,
“March 1, 2007” and “March 12, 2008”. In the second sentence of Section 17(c) of
the Employment Agreement, the phrase “will not at any time

3



--------------------------------------------------------------------------------



 



violate” shall be replaced with the phrase “will not at any time knowingly or
intentionally violate”.
     7. The Executive shall be entitled to indemnification and advancement, in
accordance with Section 18 of the Employment Agreement, for any Claim that is
based on actions (or inactions) of the Executive on or after the date hereof
(x) under Section 4 of this Amendment or (y) in the course of performing
services for (or at the request of) the Company or any of its Affiliates, in
either case, other than any Claim that is based on an alleged breach by the
Executive of the Restrictive Covenants, which breach is finally determined both
to have occurred and to have been knowing or intentional. Section 19 of the
Employment Agreement shall apply only to the extent that the Executive is not
entitled to indemnification and advancement under Section 18 of the Employment
Agreement, as amended by the preceding sentence.
     8. Except as modified by this Amendment, the Employment Agreement remains
in full force and effect in accordance with its terms, covenants, and
conditions, all of which are hereby ratified and confirmed by the Executive and
the Company. In addition, this Amendment and the Employment Agreement, as
amended by this Amendment contain the entire agreement of the parties with
regard to the subject matter hereof, and supersedes all prior agreements and
understandings, written or oral, with respect to such subject matter.

4



--------------------------------------------------------------------------------



 



     9. No provision in this Amendment may be amended unless such amendment is
set forth in a writing that expressly refers to the provision of this Amendment
that is being amended and that is signed by the Executive and an authorized
officer of the Company.
     10. This Amendment shall be governed, interpreted, performed and enforced
in accordance with its express terms, and otherwise in accordance with the laws
of the State of Delaware (without regard to choice of law or conflict of laws
principles), to the extent not displaced by federal law.
     11. This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original copy of this Amendment and all of which,
when taken together, shall be deemed to constitute one and the same agreement.
Signatures delivered by facsimile shall be deemed effective for all purposes.
[Signatures to follow on subsequent page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to Employment Agreement as of the date stated above.

          CNA FINANCIAL CORPORATION
      By:   /s/ Robert M. Mann         Name:   Robert M. Mann        Title:  
Senior Vice President & Deputy General Counsel        THOMAS F. MOTAMED
      By:   /s/ Thomas F. Motamed                        

6